DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0003] of the specification cites Patent Literature 1: JP-A-2017-115036; however, the citation appears to be the result of a typographical error because the reference cited on the 09/07/2021 IDS is JP 2011-115036.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  line 2 of claim 4 recites "as seen from above"; however, the manner in which the phrase limits the claim is unclear.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  lines 6 and 7 appear to be missing the word "to" preceding the phrase "each other".   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 10 and 11 of claim 4 recite "wherein the low temperature side extension part is in contact with a second surface on an opposite side to the first surface of the thermoelectric conversion element"; however, the limitation is not clear as to whether the second surface is a surface of the thermoelectric conversion element, or whether the second surface is a surface which is located opposite to the first surface but not a surface which is a surface of the thermoelectric conversion element.  Dependent claims 5-10 are rejected due to their respective dependence on claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang Bin Juine (TW 201037244 - cited in 03/03/2022 IDS; see attached machine translation).
	Regarding claim 1, Huang Bin Juine discloses an electronic device comprising a light-receiving device (2; [0053]); a loop-type heat pipe in which an operating fluid is enclosed in a loop-shaped flow path (5; [0062], [0087]); and a thermoelectric conversion element (4; [0063]).
	With regard to the limitations "configured to receive solar light", "to which heat is input from the light-receiving device", and "configured to convert a temperature difference of the loop-type heat pipe into electric power", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the light-receiving device comprises: a collecting part (2; [0053]), and a heat storage material (3; [0053]).
	With regard to the limitations "configured to collect the solar light" and "configured to receive the solar light via the collecting part", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 4, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the loop-type heat pipe has a loop structure having a loop shape ([0042]), wherein the loop-type heat pipe has a high temperature side extension part extending toward the inner side of the loop structure, wherein the high temperature side extension part is in contact with a first surface of the thermoelectric element (51 and 52; [0042]), and wherein the low-temperature extension part is in contact with a second surface on an opposite side to the first surface of the thermoelectric conversion element (54; [0042]).
	It is noted that with regard to the limitations "high temperature" and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, with regard to the limitations "high temperature" and "low temperature", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 5, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the loop-type heat pipe has a first outer metal layer ([0042] discloses heat dissipation fins; an outer fin satisfies the limitation), a second outer metal layer ([0042] discloses heat dissipation fins; a second outer fin satisfies the limitation), and an intermediate layer provided between the first outer metal layer and the second outer metal layer ([0042] discloses heat dissipation fins; a fin between two outer fins satisfies the limitation); wherein the thermoelectric conversion element is positioned between the high temperature side extension part and the low temperature side extension part (51, 52 in relation to 54 in Fig. 5).
	It is noted that with regard to the limitations "high temperature" and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, with regard to the limitations "high temperature" and "low temperature", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With regard to the limitations "wherein the high-temperature side extension part is formed by extending the first outer metal layer at a high temperature part of the loop type heat pipe" and "wherein the low temperature side extension part is formed by extending the second outer metal layer at a low temperature part of the loop type heat pipe", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 6, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the intermediate metal layer has a structure where a plurality of metal layers is stacked (the intermediate fins of 57 are stacked). 
	It is noted that with regard to the limitations "high temperature" and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, with regard to the limitations "high temperature" and "low temperature", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	With regard to the limitations "wherein the high-temperature side extension part is formed by extending the first outer metal layer at a high temperature part and some of the plurality of metal layers at the high temperature part", the limitations are directed to the manner in which the apparatus is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  
	Regarding claim 7, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the high temperature side extension part has an expanded flow path formed by expanding the flow path at the high temperature part of the loop-type heat pipe toward the inner side of the loop structure (51 in Fig. 5).
	It is noted that with regard to the limitations "high temperature" and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, with regard to the limitations "high temperature" and "low temperature", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 8, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses an outer surface of the low temperature side extension part has a plurality of concave portions (53 in Fig. 4 contains concave portions at turns in the piping).
	Regarding claim 10, Huang Bin Juine discloses all the claim limitations as set forth above. Huang Bin Juine further discloses the loop type heat pipe comprises an evaporator (51; [0042]), a condenser (54; [0042]), a liquid pipe configured to connect the evaporator and the condenser to each other (53 in Figures 4 and 5), and a vapor pipe configured to connected the evaporator and the condenser to each other (portion of 53 in Figures 4 and 5 downstream of 51), wherein the high temperature side extension part extends from the vapor pipe toward the inner side of the loop structure, and wherein the low temperature side extension part extends from the liquid pipe toward the inner side of the loop structure (portion of 53 downstream of 51 in Figures 4 and 5), and wherein the low temperature side extension part extends from the liquid pipe toward to inner side of the loop structure (portion of 53 downstream of 54 in Figures 4 and 5).
	With regard to the limitations "configured to vaporize the operating fluid by heat input from the light receiving device", "configured to condense the operating fluid", "liquid pipe", "vapor pipe", "high temperature", and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang Bin Juine (TW 201037244 - cited in 03/03/2022 IDS; see attached machine translation) as applied to claim 1 above, in view of Yada (US 2007/0144574).
	Regarding claim 3, Huang Bin Juine discloses all the claim limitations as set forth above. 
	Huang Bin Juine does not explicitly disclose a battery and an external port.
	Yada discloses a thermoelectric hybrid solar battery system (title) and further discloses a battery (6 in Fig. 10) and an external port (4 in Fig. 10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a battery and external port, as disclosed by Yada, in the electricity generating unit of Huang Bin Juine, because as taught by Yada, the battery serves to store the generated electricity ([0160]).  With regard to the external port, as evidenced by Yada, the use of an external port in an electricity generating apparatus is known in the art, and the use of an external port in an electricity generating apparatus amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an electrical terminal, as disclosed by Yada, in the electricity generating apparatus of Huang Bin Juine.
	With regard to the limitations "configured to be charged by the electric power generated in the thermoelectric conversion element" and "configured to supply the electric power to an external device", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang Bin Juine (TW 201037244 - cited in 03/03/2022 IDS; see attached machine translation) as applied to claim 4 above.
	Regarding claim 9, Huang Bin Juine discloses all the claim limitations as set forth above. 
	While Huang Bin Juine does disclose the thermoelectric conversion element is arranged on the inner side of the loop structure (4 in Fig. 5), Huang Bin Juine does not explicitly disclose a length of the high temperature side extension part is shorter than a length of the low temperature side extension part.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the high temperature side extension part such that it is shorter than a length of the low temperature side extension part because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	It is noted that with regard to the limitations "high temperature" and "low temperature", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Further, with regard to the limitations "high temperature" and "low temperature", it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726